Title: From Thomas Jefferson to George Thompson, 27 June 1790
From: Jefferson, Thomas
To: Thompson, George



Sir
New York June 27. 1790.

I have duly received your favor of the 15th. instant. I cannot with certainty answer on the subject of Colo. Randolph’s subscription: but I have some imperfect recollection that the subscription wanted a certain sum to enable the work to be commenced, and that Colo. Randolph, rather than let it fall thro’ for want of that sum, desired me to subscribe it in his name. He had expectations of profiting by it, as the upper landing was to be at Edgehill, or at least of it’s adding to the value of his lands more than the sum wanting. With respect to my own subscription, I imagined it had been paid; but I do not particularly remember that it has. Mr. Lewis can tell by looking over my cash books, and if he finds the last half has not been paid he will be so good as to pay it for me. I am Sir Your very humble servt.,

Th: Jefferson

